Citation Nr: 1733210	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  07-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or housebound status. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2015.  A transcript of the hearing is of record.

This case was previously before the Board in October 2015 when it was remanded for additional development.  Specifically, the Board remanded the claim for entitlement to SMC to allow for the implementation of an award of service connection for a spinal cord infarction.  This development was completed in a February 2016 rating decision assigning initial ratings for various service-connected disabilities, to include residuals of a spinal infarct, currently characterized as residuals of cerebrovascular accident (CVA).  The claim for entitlement to SMC has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  The Veteran is not able to care for his daily needs and protect himself from the hazards incident to his environment due to service-connected disabilities.

2.  The Veteran is not housebound due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for regular aid and attendance of another person are met.  38 U.S.C.A. §1141(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).
2.  The criteria for SMC based on housebound status due to service-connected disabilities are not met.  38 U.S.C.A. §1141(s); 38 C.F.R. §§ 3.350, 3.352


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that SMC is warranted based on the need for regular aid and attendance or on account of housebound status.  Turning first to aid and attendance, SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Aid and attendance is appropriate if the record establishes a factual need for the benefit under the criteria set forth in 38 C.F.R. § 3.352(a).  

The criteria to establish a factual need for aid and attendance are listed under 38 C.F.R. § 3.352(a).  Aid and attendance is warranted if the following criteria are met: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

The Board finds that the Veteran meets the criteria for regular aid and attendance due to service-connected disabilities, to include peripheral neuropathy associated with diabetes mellitus and residuals of a CVA.  As a result of his June 2002 CVA and peripheral neuropathy, the Veteran is confined to a wheelchair and unable to stand.  During his most recent Spinal Cord Injury (SCI) evaluation in May 2017, he reported that he is independent with self-care, but also continues to fall in the home one to two times a week.  He also reported that his biggest concern is a loss of memory associated with a fall and brain injury while navigating a wheelchair ramp in his home in August 2007.  The Veteran's spouse, who is characterized by his Oklahoma City VA Medical Center (VAMC) providers as his caregiver, assists with his medication management and handles the finances and the needs of their household.  The Veteran's SCI clinic records consistently document a finding of paraplegia with a neurogenic bladder and bowel due to the service-connected spontaneous spinal cord infarct, and he requires the use of a catheter and other devices to assist with voiding and bowel movements.  The Board notes that the Veteran has maintained a remarkable amount of independence considering his physical disabilities, but he still requires the assistance of another with food preparation, dressing, bathing, medication management, and utilizes multiple adaptive devices to perform all functions of self-care.  The Board will resolve any doubt in the Veteran's favor and finds a factual need for SMC based on aid and attendance is established.  SMC on this basis is therefore granted.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Turning next to the question of housebound status, under 38 U.S.C.A. § 1114(s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran in this case does not meet the statutory or factual criteria for an award of SMC based on housebound status.  Although he is in receipt of a schedular 100 percent rating from May 29, 2009, this rating is the result of a combination of service-connected disabilities; he does not have a single service-connected disability rated at 100 percent from May 29, 2009.  The Board notes that the Veteran is in receipt of a TDIU from September 13, 2005 to May 29, 2009 and is therefore considered to have a single service-connected disability rated as 100 percent during this period.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that a TDIU rating could qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU was based on a single disability).  However, the award of TDIU from September 13, 2005, as explained in the February 2016 rating decision granting the benefit, is based on service-connected diabetes, coronary artery disease, and residuals of a CVA.  As the award of TDIU is not based on a single disability, the Veteran does not meet the statutory criteria for SMC at a housebound rate.  

The evidence also establishes that the Veteran is not permanently housebound.  In statements dated in May 2006 and March 2007, the Veteran's representative reported that the Veteran was unable to leave his home except to attend doctors' appointments and was accordingly "substantially confined" to the home.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (noting that the requirement that one be "substantially confined" is met when the claimant is restricted to his house except for medical treatment purposes).  However, medical records show that the Veteran has remained capable of leaving the house for recreational purposes.  He stated during a May 2012 VA psychiatric examination that he ate out at restaurants once a week with his wife and then accompanied her to go grocery shopping.  The Veteran also went on vacation out of state with his wife in 2008 and 2010.  His most recent SCI evaluation at the VAMC in May 2017 includes an occupational therapy notation that the Veteran uses a riding lawnmower to mow his lawn.  The Veteran also reported to a VAMC social worker in May 2017 that he "is able to get out of the home every other day...".  He is able to drive using hand controls and has continued driving from November 2002 to the present day.  Thus, the objective evidence does not show that he is substantially confined to his dwelling and the immediate premises and he does not meet the criteria for housebound benefits.  See 38 C.F.R. § 3.350(i)(1) and (2).  


ORDER

Entitlement to SMC based on the need for aid and attendance of another person is granted.

Entitlement to SMC based on housebound status is denied. 




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


